Holmes, J.,
dissenting. It is my belief that the court of appeals reasonably interpreted Kastigar v. United States (1972), 406 U.S. 441, in concluding that the indictment need not be invalidated because there may have been some minor error in the grand jury proceedings. Even though it might be concluded that a minimal derivative use was made of Conrad’s immunized testimony, such a violation of R.C. 101.44, under the responsive *6material as adduced before the trial court, was harmless error.
Upon the defendant’s motion to dismiss all counts of the indictment, the trial court heard extensive evidence, and upon the conclusion thereof set forth a well-reasoned analysis of such evidence in its opinion, a pertinent portion of which follows:
“When defendant testified before the Franklin County Grand Jury on July 8, 1986, her Senate committee testimony was used by the inquiring prosecutor to phrase a few questions asked of defendant. As to those few questions, the prosecutor had sources of information which were legitimate, and were independent from defendant’s immunized testimony.
“To the extent that defendant, in response to the few questions which were tainted by use of defendant’s immunized testimony expanded upon and gave details not included in defendant’s immunized testimony, defendant waived the protection afforded by section 101.44, Ohio Revised Code, and the Fifth Amendment to the Constitution of the United States.
“Of the other six hundred (600) questions asked of defendant during her appearances before the grand jury which indicted her, none [was] based upon, and all were independent of, her Senate testimony.
“As to the few offending questions which constituted use of defendant’s immunized testimony, the Court has considered that defendant’s testimony before the Senate committee was brief, was exculpatory, and was the same as her later testimony before the grand jury.
“Such use by the prosecution, though improper, was harmless beyond a reasonable doubt, and cannot serve properly as a basis for dismissal of the indictment. In making this determination, the Court has considered the quantity of evidence heard by the grand jury including the remainder of defendant’s own voluntary testimony.”
Referring to these findings of the trial court, the court of appeals stated: “Thus, the trial court, in its rather extensive inquiry, determined that although there were some questions which were ‘tainted,’ the answerfs] to those questions were not only exculpatory, but so few in number that the prosecution demonstrated that the basis for its indictment and future prosecution was not based upon ‘tainted’ immunized testimony even in the event that the appellant had not specifically waived her right to the immunity.” I agree.
The court of appeals, I believe correctly, cited Chapman v. California (1967), 386 U.S. 18, in support of its position that the error here was “harmless,” and that the indictment need not be invalidated. Chapman v. California holds that a conviction should be affirmed if a reviewing court concludes that, on the whole record, any constitutional error was harmless beyond a reasonable doubt. Although Chapman listed several types of constitutional error which may never be considered harmless, using previously immunized testimony against a defendant in some way is not one of them.
Various federal circuit courts have held that an indictment tainted by the government’s use of immunized testimony need not be dismissed if its use was harmless beyond a reasonable doubt. See, e.g., United States v. Hampton (C.A.11, 1985), 775 F. 2d 1479, at 1489, fn. 51; United States v. Gregory (C.A.11, 1984), 730 F. 2d 692, at 698; United States v. Beery (C.A.10, 1982), 678 F. 2d 856, at 860, fn. 3, certiorari denied (1985), 471 U.S. 1066.
Where the record reveals the government had independent sources for the information used to indict a defendant, its use of other, tainted evidence *7is harmless beyond a reasonable doubt. United States v. Rogers (C.A.9, 1983), 722 F. 2d 557, 560-561; see, also, United States v. Shelton (C.A.7, 1982), 669 F. 2d 446, 464 (any error which might have occurred from grand jury use of the defendant’s immunized bankruptcy testimony was harmless).
The Court of Appeals for Franklin County agreed with the trial court’s finding that the state met its Kastigar burden of showing that the evidence used to indict appellant was obtained from “legitimate independent sources.” The trial court had found that nearly all of the more than six hundred questions asked of appellant at the grand jury proceeding were bqsed on information the government obtained from sources wholly independent of appellant’s immunized testimony.
Where a witness’s immunized testimony is relatively brief, or where events before or after the witness testifies are undeniably the source of evidence presented to the grand jury, a trial court is justified in concluding that an indictment rests on wholly independent evidence under Kastigar.
The record here shows that Conrad’s testimony before the Ohio Senate Committee was quite brief, constituting sixteen pages, and was totally exculpatory. On the other hand, the record shows that the trial court had before it the testimony of the grand jury assistant prosecutor, Patrick Sheeran, that he first became aware of appellant’s activities, for which she was charged, from reading articles printed in the Columbus Citizen Journal in September and October 1985. Further, Sheeran testified that he and' Special Prosecutor William Boyland heard the testimony of three other Senate Committee witnesses, and interviewed three more witnesses and reviewed a volume of materials. All of this information was gathered prior to Conrad’s immunized testimony.
Sheeran testified that the remainder of his pre-indictment investigation of appellant’s activities was totally unconnected with her short, exculpatory testimony before the Senate Committee. After January 7, 1986, Sheeran interviewed several more witnesses and reviewed several documents delivered to him by witnesses. Sheeran also received five to seven boxes of material obtained by a subpoena issued to other parties (not to appellant) by the Ohio Senate Judiciary Committee, boxes which were formerly in the custody of the Ohio Democratic Party. From the mass of documents in the boxes, Sheeran gleaned one piece of paper that was of use in his investigation of appellant: Conrad Exhibit 1, a memorandum handwritten by appellant. Sheeran testified that appellant’s immunized testimony in no way led him to this or any other document.
About June 20, 1986, Sheeran received a transcript of appellant’s Ohio Senate Judiciary Committee testimony, which he read the day before appellant made the first of her three grand jury appearances.
Sheeran prepared approximately sixty-nine questions to ask appellant at the grand jury. A few of the questions had transcript page notations next to them. Sheeran used the Senate transcript to assist him in preparing grand jury questions only because it contained appellant’s previous sworn testimony and because the possibility of a perjury prosecution is always inherent in grand jury proceedings.
Sheeran stressed that, had he known appellant’s Senate testimony was protected by a grant of statutory immunity, he would not have used it at the grand jury. Sheeran did not obtain any information from the immunized *8testimony that he did not already know from independent sources.
In sum, of the six hundred fifteen questions Sheeran asked appellant at her three grand jury appearances, only four (asked at her July 7, 1986 appearance) made any reference to appellant’s immunized testimony; only three of those were drawn directly from the Senate transcript. Sheeran quoted from the transcript in an attempt to impeach appellant only once.
In addition to appellant, at least twenty-five witnesses-testified before the grand jury, generating 1,650 pages of testimony. At the Kastigar hearing, Sheeran identified in detail the independent sources of information that led him to virtually every one of those grand jury witnesses.
Given the above record, the trial court was justified in finding that the government had legitimate, independent sources for the evidence gathered against appellant. Considering the record in its entirety, the minuscule use of appellant’s exculpatory im-, munized testimony was harmless beyond a reasonable doubt.
For the foregoing reasons, the decision of the Court of Appeals for Franklin County affirming the ruling of the Franklin County Court of Common Pleas should be ¿firmed.
Moyer, C.J., concurs in the foregoing dissenting opinion.